UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2395


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

GENERAL DISTRICT COURT AND CIRCUIT COURT OF CAMPBELL
COUNTY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00550-MSD-LRL)


Submitted: June 18, 2019                                          Decided: June 26, 2019


Before NIEMEYER and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing his civil action

without prejudice.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Draper v. Gen. Dist.

Ct., No. 2:18-cv-00550-MSD-LRL (E.D. Va. Oct. 18, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2